 



Exhibit 10.3.5



                                                             
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     Page
 
                                    A                 1 of 3                    
                  2. AMENDMENT/MODIFICATION NO.     3. EFFECTIVE DATE     4.
REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO. (If applicable)      0019      
   07/31/2006                                                                  
           
6. ISSUED BY                               CODE
    00001       7. ADMINISTERED BY (If other than Item 6)     CODE          
 
                                                       
 
                                                           
FCC/Contracts and Purchasing Center
                                                           
445 12th St., SW
                                                           
Washington, DC 20554
                                                                               
                 

                        8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.                
           
Neustar, Inc.
                9B. DATED (SEE ITEM 11)                            
46000 Center Oak Plaza
Sterling, VA 20166
          (X)     10A. MODIFICATION OF CONTRACT/ORDER NO. CON01000016          
                 
 
          (X)     10B. DATED (SEE ITEM 13)                            
CODE*
    FACILITY CODE                                         11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS
                   

      c   The above numbered solicitation is amended as set forth in Item 14.
The hour and date specified for receipt of Offers c is extended, c is not
extended.
 
   
 
  Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
   
 
 
(a) By completing Items 8 and 15, and returning ___ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

        12. ACCOUNTING AND APPROPRIATION DATA (If required)        No Funding
Information   13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.


               
CHECK ONE
             
 
   
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
       
 
   
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
       
 
   
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
       
x
    D. OTHER (Specify type of modification and authority)
 
    Clause H.4, Key Personnel Requirements; FAR 43.103(a)(3), Mutual Agreement  
     

      E. IMPORTANT: Contractor o is not, x is required to sign this document and
return  1  copies to the issuing office.   14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)

The purpose of this no-additional cost modification is to incorporate changes to
Key Personnel. Accordingly, the following represents the updated applicable
changes:

         
 
  Key Personnel                  Title  
 
  1. Gary Zahn   Acting Regional Director
 
  2. Dara Sodano   Acting Senior Pooling Administrator
 
  3. Tara Farquhar   Industry Interface Representative
 
  4. Vacant   Pooling Administrator

                                  All other terms and conditions of the contract
remain unchanged.
 
                                Except as provided herein, all terms and
conditions of the document referenced in Item 9A or 10A, as heretofore changed,
remains unchanged and in full force and effect.                              
15A.
    NAME AND TITLE OF SIGNER (Type or print)            16A.   NAME AND TITLE OF
CONTRACTING OFFICER (Type of print)
 
    Digitally signed by Amy L. Putnam               Anthony Wimbush          
 
    DN: on-Amy L. Putnam, Esq.                          
 
    Date: 2006.08.22                          
 
    15:58:53 -04’00’                                                        
15B.
    CONTRACTOR/OFFEROR     15C. DATE SIGNED     16B.   United States of America
    16C. DATE SIGNED 8/22/06    
 
    /s/ Amy L. Putnam                                                          
 
 
    (Signature of person authorized to sign)           BY         /s/ Anthony S.
Wimbush                                            
 
                                (Signature of Contracting Officer)          

         
NSN 7540-01-152-8070
    STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITION
    Prescribed by GSA FAR (48 CFR)
UNUSABLE
    53.243



\



--------------------------------------------------------------------------------



 



             
  AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     PAGE OF PAGES              

                                          2. AMENDMENT/MODIFICATION NO.     3.
EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO. (If
applicable)
      0020
            09/15/06                                                            
  6. ISSUED BY   CODE               7. ADMINISTERED BY (If other than Item 6)  
    CODE    
 
                                        FCC/Contracts and Purchasing Center    
                          445 12th Street, SW                            
  Washington, DC 20554                                                          
 

                        8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and ZIP Code)
    (X)     9A. AMENDMENT OF SOLICITATION NO.                         Neustar,
Inc.               9B. DATED (SEE ITEM 11)                         46000 Center
Oak Plaza               10A. MODIFICATION OF CONTRACT/ORDER NO. CON01000016    
                    Sterling, VA 20166         X     10B. DATED (SEE ITEM 13)
 
                  06/15/01                  
  CODE
      FACILITY CODE                          

          11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 

     
  c
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers c is extended, c is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
 
 
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
 
  12.
  ACCOUNTING AND APPROPRIATION DATA (If required)
No Funding Information  

          13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT
MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.  

           
  CHECK ONE
         
 
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   
 
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).        
x
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
        FAR 52.217-9, Option to Extend the Term of the Contract        
x
    D.   OTHER (Specify type of modification and authority)
 
        FAR 1.6, Authority of the Contracting Officer        

  E. IMPORTANT: Contractor x is not, o is required to sign this document and
return ___ copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this unilaterally executed modification is to exercise Option
Period 4a. The period of performance is hereby extended from September 15, 2006
through October 14, 2006. Funding in the amount of $296,419.31 is funded via
NANPA and will be paid by FCC Billing & Collection Agent, Welch & Co.
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 

                          15A. NAME AND TITLE OF SIGNER (Type or print)
  UNILATERAL MODIFICATION     16A.   NAME AND TITLE OF CONTRACTING OFFICER (Type
or print)
Wilma S. Mooney                    
  15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED   16B.   UNITED STATES OF AMERICA     16C. DATE SIGNED
9/7/06
 
                     
 
        BY        /s/ Wilma S. Mooney      
(Signature of person authorized to sign)
               (Signature of Contracting Officer)      

NSN 7540-01-152-8070   STANDARD FORM 30 (REV. 10-83) Previous edition unusable  
Prescribed by GSA FAR (48 CFR) 53.243





--------------------------------------------------------------------------------



 



                                                                               
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE   PAGE      OF    PAGES
 
                                                  1   1                        
              2. AMENDMENT/MODIFICATION NO.     3. EFFECTIVE DATE     4.
REQUISITION/PURCHASE REQ. NO.     5. PROJECT No. (if applicable) 0021    
09/08/06                                                                        
     
6. ISSUED BY                                        CODE
              7. ADMINISTERED BY (if other than Item 6)     CODE          
 
                                                       
Federal Communications Commission
                                                       
 
                                                           
445 12th Street, SW
                                                           
 
                                                           
Washington, DC 20554


                                                                               
                 

                        8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and Zip Code)     (X)   9A. AMENDMENT OF SOLICIATION NO.                  
     
NeuStar, Inc.
                  9B. DATED (SEE ITEM 11)                        
46000 Center Oak Plaza
Sterling, VA 20166
              x   10A. MODIFICATION OF CONTRACT/ORDER NO.
CON01000016            
                       
 
                  10B. DATED (SEE ITEM 11)                    
CODE
    FACILITY CODE                           06/15/01                      11.
THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
                   

     
þ
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers     o is extended,    o is not
extended.
 
    Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
    (a) By completing items 8 and 15, and returning ___ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

        12. ACCOUNTING AND APPROPIRATION DATA (if required)
          N/A              13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

               
CHECK ONE
  A. 
THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
       
X
   
FAR 52.243-2, Changes - Cost Reimbursement - Alt. 1
       
 
  B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
       
 
  C.
THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
       
 
  D.
OTHER (Specify type of modification and authority)


       

E. IMPORTANT: Contractor þ is not, o is required to sign this document and
return ___ copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this Change Order Issuance is to direct NeuStar, Inc. to
immediately commence serving as the Interim Routing Number Authority (RNA) and
performing the p-ANI administration functions. Accordingly, see the attached
letter dated September 8, 2006 and the December 5, 2005 revision of the “pANI
Interim Assignment Guidelines for ESQK”.
 
 
 
 
 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

                                                    15A. NAME AND TITLE OF
SIGNER (Type or Print)     16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or
Print)                                                                      
Anthony S. Wimbush, Contracting Officer                                
15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED     16B.   UNITED STATES OF AMERICA         16C. DATE
SIGNED             /s/ Anthony S. Wimbush
        10-4-06                                      (Signature of person
authorized to sign)           (Signature of Contracting Officer)
                                 

NSN 7540-01-152-8070
Previous edition unusable       STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR) 53.243





--------------------------------------------------------------------------------



 



         
(FEDERAL COMMUNICATIONS LOGO) [w25620w2562001.gif]
  Federal Communications Commission
Washington, D.C. 20554    

September 8, 2006
Thomas M. Koutsky
Chair, North American Numbering Council
c/o Phoenix Center for Advanced Legal and Economic Public Policy Studies
5335 Wisconsin Avenue, NW
Suite 440
Washington, D.C. 20015
Ms. Amy L. Putnam
Director, Number Pooling Services
NeuStar, Inc.
3519 North Fourth Street
Harrisburg, PA17110
Dear Mr. Koutsky and Ms. Putnam:
     This letter addresses a recommendation by the North American Numbering
Council (NANC) that NeuStar, Inc. (NeuStar), the current Pooling Administrator,
serve as the Interim Routing Number Authority (Interim RNA) for the pseudo
Automatic Number Identification (p-ANI) codes1 used for routing emergency
calls.2 After review of the materials supplied by the NANC, the Wireline
Competition Bureau (Bureau) agrees with the NANC’s recommendation and finds it
would be in the public interest to assign NeuStar to be the Interim RNA.
Furthermore, the Bureau concludes that the p-ANI administration function falls
within the broad scope of NeuStar’s existing Pooling Administration Contract.3
Accordingly, the Bureau hereby
 

1   A p-ANI is a number, consisting of the same number of digits as Automatic
Number Identification (ANI), that is not a North American Numbering Plan
(NANP) telephone directory number and may be used in place of an ANI to convey
special meaning to the selective router, public safety answering point (PSAP),
and other elements of the 911 system. See IP-Enabled Services, E911 Requirements
for IP-Enabled Service Providers, WC Docket Nos. 04-36, 05-196, First Report and
Order and Notice of Proposed Rulemaking, 20 FCC Rcd 10245, 10252-53, para. 17
(2005) (VoIP 911 Order); 47 C.F.R. § 9.3.   2   See Letter from Hoke Knox and
Karen Mulberry, pANI Issues Management Group Co-Chairs, to Robert C. Atkinson,
NANC Chair (Sept. 2, 2005) in Letter from Robert C. Atkinson, NANC Chair, to
Thomas J. Navin, Chief Wireline Competition Bureau, FCC (Sept. 8, 2005) (NANC
Sept. 8 Letter); p-ANI Issues Management Group, NANC, pANI Interim Assignment
Guidelines for ESQK (issued Sept. 1, 2005) (Initial Interim Guidelines) in NANC
Sept. 8 Letter. The Initial Interim Guidelines were revised by the NANC on
December 5, 2005. See Letter from Robert C. Atkinson, NANC Chair, to Thomas J.
Navin, Chief, Wireline Competition Bureau, FCC (Jan. 5, 2005) at 2; p-ANI Issues
Management Group, NANC, pANI Interim Assignment Guidelines for ESQK (revised
Dec. 5, 2005)
<http://www.nanc-chair.org/docs/nowg/Jan06_pANI_Guidelines_(Revised).doc>
(Interim Guidelines).   3   See generally Pooling Administrator - NeuStar, FCC
Contract No. CON01000016, signed by Sonna Stampone, Contracting Officer, Federal
Communications Commission (dated June 15, 2001) (Contract). We note that the
Thousands-Block Pooling Contractor Technical Requirements are set forth in
Section C of the Contract. See id., Section C (Contract Technical Requirements).

 



--------------------------------------------------------------------------------



 



directs NeuStar to perform the p-ANI administration function. NeuStar must
perform this function in accordance with the NANC’s Interim Guidelines and the
instructions in this letter. This assignment is interim in nature until a
permanent p-ANI solution is in place, the expiration of NeuStar’s performance as
Pooling Administrator, or further notice, whichever occurs first.
     As you know, the Federal Communications Commission (FCC) ordered providers
of interconnected voice over Internet Protocol (VoIP) service to supply their
customers with enhanced 911 capabilities.4 The NANC proposes temporary measures
for the administration and issuance of p-ANI resources. Specifically, the NANC
recommends that NeuStar administer the p-ANI function on an interim basis until
NANC’s p-ANI Issue Management Group proposes a permanent recommendation. In
addition, the NANC proposes Interim Guidelines that would apply to the Interim
RNA’s administration of p-ANI resources, and to entities that seek to obtain
p-ANI from the Interim RNA.
     The Bureau accepts, as set forth below, the NANC’s proposed temporary
measures for the administration and issuance of p-ANI resources. The Bureau
recognizes, however, that a permanent solution to this issue will best serve the
public interest. The Bureau therefore directs the NANC to advise the Bureau, no
later than October 10,2006, as to the date the NANC will recommend to the Bureau
such a permanent solution.
     The Bureau agrees with the NANC that NeuStar should serve as the Interim
RNA. Given its experience as the Pooling Administrator, NeuStar is qualified to
perform this role. Moreover, the Contract encompasses this additional function.
The Contract in general assigns NeuStar responsibilities over assignment of
thousands-block numbering resources — pools smaller than ten-thousands blocks or
central office codes administered pursuant to other agreements.5 In addition,
Section 2.5 of the Contract provides that the FCC “may issue rules,
requirements, or policy directives in the future, which may increase, decrease
or otherwise modify the functions to be performed by the contractor.”6
Section 2.5.1 further states that “the FCC, the NANC, and/or the [Industry
Numbering Committee] may establish NANP numbering resource plans, administrative
directives, assignment guidelines (including modifications to existing
assignment guidelines) and procedures that may have an effect on the functions
performed by the contractor.”7
     The Bureau therefore directs NeuStar to serve as Interim RNA until: (1) a
permanent p-ANI solution is in place; (2) the expiration of NeuStar’s
performance as Pooling Administrator; or (3) further notice, whichever occurs
first. During this interim period, however, NeuStar is not the sole provisioner
of p-ANI resources. Carriers or other entities that have been voluntarily
providing p-ANI may continue to do so until a permanent solution is found.
 

4   See generally VoIP 911 Order, 20 FCC Red 10245.   5   Contract Technical
Requirements, § 1.1.   6   Id., § 2.5.   7   Id., § 2.5.1; see also id., § 1.4
(“The contractor shall also ensure that domestic numbering administration shall
be effective.”).

 



--------------------------------------------------------------------------------



 



     The Bureau further requires NeuStar, in its capacity as Interim RNA, to
comply with the NANC’s Interim Guidelines, except as explained in this
paragraph. Section 3.3 of the Interim Guidelines states that Part 52 of the
FCC’s rules8 (which governs numbering) does not apply to p-ANI except as
provided in the Interim Guidelines.9 NeuStar shall not follow this section.
Until the Commission determines that Part 52 does not apply to p-ANI or makes
some other ruling on the topic, we require NeuStar to operate consistently with
the requirements of Part 52.10 Accordingly, an entity seeking p-ANI from NeuStar
must have appropriate authority to access numbering resources in general. The
entity must be licensed or certified by the FCC or a state commission to operate
as a telecommunications carrier and must provide NeuStar with evidence of such
authority.11 Thus, “Eligible Users,” as defined in the Interim Guidelines, shall
be no broader than indicated in this paragraph. Furthermore, NeuStar may assign
p-ANI to VoIP service providers that can provide such evidence of carrier status
as well as to carriers that provide wholesale 911-related services to VoIP
service providers. Requests for waivers of this requirement may be filed by any
entity that certifies that it fully remits 911 emergency service fees into all
state and local 911 funds, and fully contributes into universal service
mechanisms.
     Finally, the Bureau directs NeuStar to submit a Change Order Proposal on
this issue to begin the contract modification process. Section 2.5.3 of the
Contract directs that “within a period of not more than 30 calendar days” from
the date that the FCC modifies the functions to be performed by the contractor,
“[t]he contractor shall... provide the Contracting Officer, state PUCs, and the
NANC with written notice regarding these changes and summarize the potential
impact of the changes upon service and cost, if any.”12 Therefore, NeuStar must
submit the Change Order Proposal within 30 calendar days of the date of this
letter.
     Please let me know if you have any questions regarding this matter.

            Sincerely
      /s/ Thomas J. Navin       Thomas J. Navin      Chief
Wireline Competition Bureau     

 

8   47 C.F.R. § 52.1 et seq.   9   Interim Guidelines, § 3.3.   10   Cf.
Numbering Resource Optimization, CC Docket No. 99-200, Report and Order and
Further Notice of Proposed Rulemaking, 15 FCC Rcd 7574, 7591, paras. 31-32
(2000) (placing wireless E911 emergency service routing digits (ESRD/ESRK) in
the general category of administrative numbers, which includes “any numbers used
by carriers to perform internal administrative or operational functions
necessary to maintain reasonable quality of service standards”).   11   Id. at
7615, para. 97.   12   Contract Technical Requirements, § 2.5.3.

 



--------------------------------------------------------------------------------



 



pANI
Interim Assignment
Guidelines
for ESQK
Prepared by the pANI IMG
for the NANC
Revised December 5, 2005
Issued September 1, 2005

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
Table of Contents

              Section       Page  
1
  Preface     3  
2
  Disclaimer and Limitation of Liability     4  
3
  Purpose and Scope of This Document     4  
4
  Assumptions and Constraints     5  
5
  Assignment Principles     7  
6
  Criteria for the Assignment of ESQK Numbers     8  
7
  ESQK Assignment Functions     8  
8
  Responsibilities of ESQK Number Applicants and Holders     9  
9
  Assignment Procedures     10  
10
  Interim 9-1-1 RNA Responsibilities     11  
11
  Conflict Resolution and Appeals Process     12  
12
  Maintenance of These Guidelines     12  
13
  Future Considerations     13  
14
  Glossary     14  

Page 2



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
Preface
On October 5, 1995, the Federal Communications Commission (FCC) established the
North American Numbering Council (NANC), by filing its charter with Congress, to
provide advice and recommendations to the FCC and other governments (including
Canada and Caribbean countries) on numbering issues.
Since its inception, the Council has provided the Commission with critically
important recommendations regarding numbering issues. These recommendations have
addressed a myriad of issues, including wireline/wireless integration for local
number portability, abbreviated dialing arrangements, the neutrality of toll
free database administration, the feasibility of local number portability for
500/900 numbers, methods for optimizing the use of numbering resources, the
assignment of Feature Group D Carrier Identification Numbers to switch-less
resellers, and technical specifications for a National Pooling Administrator and
the North American Numbering Plan Administrator. Recently the Council has been
reviewing the issue of integrating the numbering resource needs of IP enabled
service providers, commonly referred to as Voice over Internet Protocol (VoIP),
into the existing numbering resource rules and regulations. The council has
recently provided recommendations to the FCC on VoIP Service Providers’ Access
Requirements for NANP Resource Assignments.
On June 3, 2005 the FCC issued the First Report and Order under FCC docket
05-196 that requires VoIP providers to supply enhanced 9-1-1 (E9-1-1) service
capabilities to their customers. When evaluating the access of VoIP users to
Public Service Answering Points (PSAPs) several parallels to the access of
wireless users to PSAPs can be seen; primarily the users can be nomadic and the
telephone number assigned to the user may be foreign to the PSAP the call should
be directed to. The wireless industry has traditionally addressed these issues
through the use of pseudo ANIs (pANI) to establish access for a nomadic user
with a foreign telephone number to the correct PSAP. It is anticipated that VoIP
will use a similar methodology to provide VoIP user’s access to PSAPs.
On July 25, 2005 the Alliance for Telecommunications Industry Solutions
(ATIS) Emergency Service Interconnection Forum (ESIF) submitted to the industry
and to NANC a set of “Routing Number Authority (RNA) for pANIs Used for Routing
Emergency Calls — pANI Assignment Guidelines and Procedures”1. On August 5, 2005
the NANC Future of Numbering Working Group established the pANI Issue Management
Group (IMG) to address the request by ESIF and provide a recommendation to NANC.
The IMG concurs with the basic recommendations of the ESIF to establish an
Interim 9-1-1 Routing Numbering Administrator (Interim 9-1-1 RNA) to administer
pANI numbering resources and envisions this to be a two stage process.
 

1   © 2005 by Alliance for Telecommunications Industry Solutions) created by the
Emergency Services Interconnection Forum (ESIF).

Page 3



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
Stage I consists of this document (which incorporates concepts and information
from the ESIF document and uses it along with ATIS Industry Numbering Committee
(INC) document templates) to provide interim guidelines for the issuance of
resources from the North American Numbering Plan (NANP) to enable VoIP services
providers to comply with the requirements of FCC Order 05-196.
Stage II will be the development of complete guidelines and administrative
procedures by INC, in cooperation with the ESIF, for the use of pANIs in all
modes of communication.
The interim guidelines will apply to the Interim 9-1-1 RNA and any entities that
seek to obtain numbers from the Interim 9-1-1 RNA until such time as the INC in
cooperation with the ESIF can develop and publish complete guidelines and
administrative procedures concerning pANIs.
NANC members include representatives from local exchange carriers (LECs),
inter-exchange carriers, wireless providers, manufacturers, state regulators,
VoIP providers, consumer groups, and telecommunications associations.
1 Disclaimer and Limitation of Liability
The information provided in this document is directed solely to professionals
who have the appropriate degree of experience to understand and interpret its
contents in accordance with generally accepted engineering or other professional
standards and applicable regulations. No recommendation as to products or
vendors is made or should be implied.
2 Purpose and Scope of This Document
In an effort separate from this IMG, the ESIF, a technical committee of ATIS,
has been evaluating the need to standardize the specific numbers used in the
implementation of pANIs, specifically Emergency Service Query Keys (ESQKs) for
use during VoIP 9-1-1 calls. The purpose of this document is to define the
interim guidelines that shall be used by any entity that is assigning ESQKs for
VoIP. The duration of this interim period shall be decided separately by NANC.
ESIF has recommended2, and the INC has concurred3 that ESQKs

  •   Should be in the format of NPA-NXX-XXXX and that they should be from the
number sets of NPA-211-XXXX and NPA-511-XXXX if the NPA-211-XXXX is exhausted.

     and

 

2   ESIF Issue 25 on the Use of Pooled or Ported Numbers as ESRKs   3   INC
Issue 429 Non-Dialable ESRDs or ESRKs

Page 4



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

  •   Should be from the pools of NPA’s that are valid for the Selective Router
they will be used for.

These guidelines recommend that ESQKs (pANIs utilized for VoIP) should be from
the pools of NPA-211-XXXX or NPA-511-XXXX with 211 being utilized before 511.
This document specifies interim guidelines developed with ESIF for the
assignment of ESQK to those Eligible Users complying with the FCC order
requiring VoIP customers to have access to enhanced 9-1-1 (E9-1-1). The
designated interim ESQK Numbering Administrator (referred to as “Interim 9-1-1
RNA”).
These guidelines apply only to the assignment of ESQKs within geographic
numbering plan areas (NPAs) under the jurisdiction of the FCC. This does not
preclude a future effort to address non-geographic NPAs in the same guidelines.
ESQKs are assigned for use at a Selective Router for which the VoIP Service
Provider (VSP) has approval from the 9-1-1 Governing Authority4 to route E9-1-1
traffic for termination to a PSAP. While the ultimate delivery of any call to a
PSAP must be based upon the geographical location of the originating caller, by
necessity the association of the geographical location of the originating
telephone number and the ESQK is typically made at an Emergency Routing Data
Base (ERDB).
In areas where E9-1-1 System Service Providers (E9-1-1 SSPs)5 had performed this
function prior to the establishment of the Interim 9-1-1 RNA, that role may
continue until such time as a permanent 9-1-1 RNA is determined. In developing
these guidelines, ESIF and the pANI IMG foresee that these entities should only
exist during the transition period until a permanent 9-1-1 RNA is established.
3 Assumptions and Constraints
The development of these guidelines includes the following assumptions and
constraints:

3.1   pANIs (and specific to these guidelines, ESQKs) in the format NPA-NXX-XXXX
are by definition6 in the format of a Central Office code and are therefore
administered by the North American Numbering Plan Administrator7 under
Guidelines developed by the INC8.   3.2   In Stage II the NXX-211-XXXX and
NXX-511-XXXX should be identified in 47 C.F.R. § 52.13.(d) as a unique sub-set
of NANP resources known as pANIs.

 

4   The term “9-1-1 Governing Authority” means “an entity designated under state
law or regulation to have decision-making and oversight responsibilities for a
9-1-1 Emergency Number System for one or more PSAPs.”   5   Generally speaking,
an E9-1-1 SSP is in the majority of cases an ILEC but there are other entities
that perform that function.   6   47C.F.R. § 52.7(c)   7   47C.F.R. § 52.15(a)  
8   47C.F.R. § 52.15(d)

Page 5



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

3.3   Although pANIs are believed to be a North American Numbering Plan resource
the existing requirements of “47 C.F.R. § 52 Numbering” do not apply unless
specifically indicated in these interim guidelines. The specific sections of 47
C.F.R. § 52 that should apply to pANIs will be determined in Stage II.   3.4  
These interim guidelines are for use in cooperation with various North American
Numbering Plan numbering guidelines developed by the INC and the recommendations
of ESIF and NANC.   3.5   The Interim 9-1-1 RNA will work with other entities
administering ESQKs to transition administrative functions to the Interim 9-1-1
RNA according to a mutually agreeable timetable for transition.   3.6   ESQK
numbering resources shall be assigned to permit the most effective and efficient
use of a finite numbering resource in order to prevent premature exhaust.
Efficient resource management and number conservation are necessary due to the
industry impacts of expanding the numbering resource.   3.7   If at any point
the FCC rules require regulatory certification, the applicant must be able to
demonstrate that regulatory authorization has been obtained for the issuance of
ESQK numbering resources.   3.8   These guidelines do not address the issue of
who will fulfill the role of Interim 9-1-1 RNA. The NANC pANI IMG developed
these interim guidelines with ESIF without any assumption on who should be the
Interim 9-1-1 RNA.   3.9   The NANC developed these interim guidelines as a
temporary guide for the industry pending development of permanent INC guidelines
in cooperation with ESIF.   3.10   Administrative assignment of the ESQK
numbering resource to an ESQK holder does not imply ownership of the resource by
the Interim 9-1-1 RNA, nor does it imply ownership by the ESQK holder to which
it is assigned.   3.11   Interim 9-1-1 RNA and numbering resource administrators
are responsible for managing numbering resources in accordance with these
guidelines and the orders of applicable regulatory authorities.   3.12   An
applicant is not required to provide any additional explanation or justification
of items to which he/she has certified. However, that explanation/justification
alone may not provide the Interim 9-1-1 RNA with sufficient information upon
which to make a decision regarding pANI number assignment, and additional dialog
and written documentation may be required. The Interim 9-1-1 RNA is still
obligated to reply within five business days.   3.13   Should the FCC delegate
authority to state commissions, state commissions shall have access to Eligible
Users’ inventory assignments and their use of ESQKs in each Selective Router for
the purpose of ensuring the correct application of these numbering resources.
Should the FCC delegate authority to state commissions, state commissions may
request an accounting of inventories from the Eligible Users operating within
their states, and Eligible Users must comply with such state commission
requests. Entities that fail to comply with a state commission request for ESQK
information shall be denied ESQKs should the FCC delegate such authority to
state commissions.

Page 6



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

3.14   The Interim 9-1-1 RNA will survey existing usage to ensure that unique
ESQKs are being assigned.   3.15   These guidelines do not describe the method
by which the unique ESQKs as identified in this document are transmitted across
and processed by networks. Such arrangements may be contained in other
standards, documents, or business agreements.

4 Assignment Principles
The assignment principles defined below will be used by any entity assigning
ESQKs during the interim period.

4.1   An Eligible User is any entity that provides the appropriate documentation
identified in these guidelines for the need for ESQKs to perform routing or data
retrieval functions associated with emergency services. In the context of these
guidelines, an Eligible User shall include a VSP or an entity providing VPC
service acting on behalf of VSP(s). An entity that has not obtained approval
from the 9-1-1 Governing Authority will not be considered an Eligible User.  
4.2   ESQKs are assigned for use at a Selective Router for which the Eligible
User has approval to route E9-1-1 traffic for termination to a PSAP or an
Emergency Service Zone (ESZ) within a PSAP.   4.3   ESQK NPA-211-XXXX should be
used before ESQK NPA-511-XXXX unless ESQKs from NPA 211 have been assigned and
are being used where the NPA will coincide with the NPA of the Selective Router.
These ESQKs shall be considered non-dialable in the Eligible User’s network.  
4.4   ESQKs are assigned uniquely to individual Eligible Users.   4.5   At the
discretion of the 9-1-1 Governing Authority, a VPC operator that processes 9-1-1
calls originating from various VSP networks is not required to acquire and use
separate ESQKs for each VSP as long as the VPC enables clear identification of
the originating VSP in the display of the caller’s information at the PSAP.  
4.6   ESQKs will be assigned in contiguous ranges (where possible), and in
quantities requested by the applicant. However, the Interim 9-1-1 RNA does not
guarantee that all ESQKs will be assigned in contiguous ranges.   4.7   Any
entity assigning ESQKs will:

  4.7.1   Assign ESQKs in a fair, timely and impartial manner to any Eligible
User.     4.7.2   Assign ESQKs on a first come, first served basis from the
available pool.     4.7.3   Make all ESQK assignments in conformance with these
guidelines.     4.7.4   Treat all information received from applicants as
proprietary and confidential. The Interim 9-1-1 RNA is permitted to provide the
contact information for the assigned user of any given ESQK(s) to law

Page 7



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
enforcement agencies, PSAPs, and E9-1-1 SSPs as well as any state or federal
agency that has direct regulatory responsibilities over E9-1-1.

4.8   Information that is requested of an Eligible User in support of an ESQK
application shall be uniform and kept to a minimum.   5 Criteria for the
Assignment of ESQK Numbers

The assignment criteria in the following sections shall be used by the Interim
9-1-1 RNA in reviewing an ESQK assignment request from an Eligible User for
initial and/or additional ESQKs.

5.1   ESQKs are assigned to entities for use at a Selective Router for which the
Eligible User has approval from the 9-1-1 Governing Authority to route E9-1-1
traffic for termination to a PSAP.   5.2   The potential Eligible User must
self-certify that it is able to route traffic to the appropriate Selective
Router before receiving its first grant of ESQK numbering resources.   5.3   The
potential Eligible User must submit an ESQK request form certifying that a need
exists for the assignment for use with a specific Selective Router.   5.4   The
Interim 9-1-1 RNA will not issue ESQKs to an Eligible User without an Operating
Company Number (OCN)9. The OCN cannot be shared with another Eligible User.  
5.5   All applications for numbering resources must include the company name,
company headquarters address, OCN, parent company’s OCN(s), and the primary type
of business in which the numbering resources will be used.10   5.6   All
applications for numbering resources must include a National Emergency Number
Association (NENA) provided Company ID to be associated with the ESQKs.   5.7  
ESQKs will not be reserved.   5.8   Information that is requested of an Eligible
User in support of an ESQK application shall be maintained by the Interim 9-1-1
RNA.   6 ESOK Assignment Functions

The Interim 9-1-1 RNA (s) shall:

6.1   Produce and make available upon request information regarding ESQK
Administration processes, guidelines, interfaces and services.   6.2   Provide,
upon request of the ESQK applicant, information on how to obtain documents
related to pANI Numbering Administration by either referring the applicant to
web sites where it will be possible to download electronic copies or

 

9   FCC 01-362, 47 C.F.R. § 52.15 (g)(4).   10   FCC 00-104, 47 C.F.R. § 52.15
(g)(1).

Page 8

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

    OCN must be provided, if applicable12. The applicant can get OCN information
by calling NECA.13   7.2   A NENA provided Company ID to be associated with the
ESQKs.   7.3   The information associated with ESQK assignment may change over
time. Such changes may occur, for example, because of the transfer of an ESQK
from a VSP to a VPC.   7.4   The holder of ESQKs assigned by the Interim 9-1-1
RNA, or acquired by merger or acquisition, must use the ESQKs consistent with
these guidelines. If the Eligible User no longer provides service in the area,
the Eligible User must notify the Interim 9-1-1 RNA.   7.5   The Interim 9-1-1
RNA will retain copies of such notifications and deliver them to the permanent
9-1-1 RNA for use in reclamation proceedings. The Interim 9-1-1 RNA must be
immediately notified of any changes to the information contained in the
application.   8 Assignment Procedures

Entities requesting initial ESQK assignments and entities already assigned one
or more ESQKs shall comply with the following:

8.1   An ESQK Applicant requesting resources from the Interim 9-1-1 RNA, shall:

a) provide the VoIP ESQK Interim Request Form (attached as an Exhibit to these
interim guidelines) that it is an Eligible User:
b) complete the ESQK application form per these guidelines.

8.2   An applicant must apply to the Interim 9-1-1 RNA (contact details provided
below). An applicant should follow all application instructions found on the
application form. At a minimum, the form will request:

a) The full legal name of the applicant as it appears on the VESA certification,
interconnection agreement, letter of certification, or legal documents provided
to any regulatory authority having oversight.
b) Any names under which the applicant does business (d/b/a’s)
c) The name and contact information (address, telephone number, and email
address) of the individual making the request on behalf of the Applicant;
d) A list of the NPAs associated with the relevant Selective Router for which
ESQKs are needed;
e) A list of the PSAPs to which the ESQKs requests are related, including the
state, county, and municipality in which the PSAP is located; and
f) The quantity of ESQKs being requested for each NPA.
 

12   FCC 01-362, 47 C.F.R. § 52.15 (g)(4).   13   NECA assigns Company Codes
that may be used as OCNs. Companies with no prior CO Code or Company Code
assignments may contact NECA (800 524-1020) to be assigned a Company Code(s).
Since multiple OCNs and/or Company Codes may be associated with a given company,
companies with prior assignments should direct questions regarding appropriate
OCN usage to the Telcordia™ Routing Administration (TRA) on 732 699-6700.

Page 10

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

8.3   Any applicant denied an ESQK assignment under these guidelines has the
right to appeal that decision (see Section 11 for procedures).   9   Interim
9-1-1 RNA Responsibilities   9.1   The Interim 9-1-1 RNA will track and monitor
ESQK assignments and assignment procedures, and recommend appropriate and timely
changes to these guidelines, if they are found to result in inefficient or
inappropriate use or assignment of ESQKs. However, any changes to these
guidelines must be approved by the INC with guidance by ESIF if appropriate.  
9.2   The Interim 9-1-1 RNA will not engage in audits or reclamation.   9.3  
Initial Implementation: Before it begins assigning ESQKs, the Interim 9-1-1 RNA
must ensure that the ESQKs it assigns are not presently in use. Because it is
believed that few ESQKs have been assigned from the 211 NXXs, the Interim 9-1-1
RNA will assign ESQKs only from the 211 NXX unless extenuating circumstances
exist. To avoid duplication, the Interim 9-1-1 RNA will first perform the
following steps in order until it can determine what numbers are available to be
assigned:

  1.   Ask existing mobile position center (“MFC”) and VPC vendors to provide a
list of all the entities that have been assigned pANIs in the 211 NXX, and the
entity (and contact information) that assigned the pANI.     2.   Ask each
wireless service provider to respectively identify the entity that provides
pANIs to it.     3.   Ask each E9-1-1 SSP to identify any pANI and entity that
it has assigned a pANI to from the 211 code. In addition, ask each E9-1-1 SSP to
identify any other entities that may perform pANI assignments within its
territory (including independents).

9.4   Once it has compiled a list of entities that assign numbers, the Interim
9-1-1 RNA will canvass those entities to determine what, if any, pANIs they have
assigned from the 211 NXX. The remaining available pANIs in the 211-NXX in all
NPAs will constitute the available pool from which the Interim 9-1-1 RNA will
assign ESQKs.   9.5   The Interim 9-1-1 RNA will ensure the completeness of each
application and accompanying documentation before it assigns resources.   9.6  
The Interim 9-1-1 RNA will process each application within 5 business days, on a
first in, first out basis, and inform the applicant of the result by an
identifiable email form. If the application is denied, the Interim 9-1-1 RNA
will provide a detailed explanation of the denial.

Page 11

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

10 Conflict Resolution and Appeals Process   10.1   Every attempt will be made
at the time of assignment to avoid conflicts with existing pANIs.   10.2  
Disagreements may arise between parties affected by these interim guidelines in
the context of the administration and management of these guidelines. In all
cases, the parties will make reasonable, good faith efforts to resolve such
disagreements among themselves, consistent with the interim guidelines, prior to
pursuing any appeal.   10.3   If a conflict is determined to exist, the
following escalation process should be followed:

a) The affected party should contact the entity with whom the conflict exists
and attempt a resolution.
b) If resolution cannot be achieved among the involved affected parties, the
issue should be escalated in the following order:
i. the Interim 9-1-1 RNA for a recommended solution;
ii. The state regulatory authority having oversight, if any;
iii. the NANC;
iv. the FCC.

10.4   Questions regarding interpretation or clarification of these Interim
Guidelines may be referred to NANC for resolution. Unless otherwise mutually
agreed to by the parties, these questions will be submitted in a generic manner
protecting the identity of the appellant.   10.5   Reports on any resolution
resulting from the above options, the content of which will be mutually agreed
upon by the involved parties, will be kept on file by the Interim 9-1-1 RNA. At
a minimum, the report will contain the final disposition of the appeal, e.g.,
whether or not an ESQK was assigned.   11 Maintenance of These Guidelines   11.1
  These guidelines may be updated to reflect changes in industry practices or
national regulatory directives.   11.2   Requests for changes to these
guidelines should be directed to the appropriate industry forum, currently the
INC.

Page 12

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

12   Future Considerations

The issues identified in this section will not be the responsibility of the
Interim 9-1-1 RNA, however it is imperative that these issues be examined when
adopting permanent guidelines.

12.1   pANI Number Resource Management

a) The Interim VoIP Architecture for Enhanced 9-1-1 Services (i2) currently
posted on the NENA web site for public review/comment contains ESQK processing,
utilization and administration principles proposed as industry standard. The
final i2 standard should be a consideration in the development of permanent
guidelines.
b) With over 6000 PSAPs and an unknown number of Eligible Users, it is vital
that the permanent 9-1-1 RNA employ pANI allocation practices that support the
efficient and effective use of the pANI numbering resources.

12.2   Segregating wireless (ESRKs) and VoIP (ESQK) pANI Numbering Resources

a) There are substantial benefits from segregating wireless pANIs (ESRKs) and
VoIP pANIs (ESQKs) into separate NXX codes. Accordingly, they should be so
segregated wherever possible. As a general matter ESQKs should not be drawn from
an NXX that has already been opened for ESRKs, and when a code is exhausted for
either ESQKs or ESRKs, it is preferable to open a new code rather than to assign
ESQKs and ESRKs from the same code.
b) Public safety agencies rely on the particular NXX to make important
distinctions. For example, where 511 (or 211) is used for ESRKs, 511 on a “No
Record Found” query identifies the caller as wireless. If 511 were used in the
same area for ESQKs, this distinction would be lost.
c) Public safety agencies also key on the NXX to create reports. If ESRKs and
ESQKs are drawn from the same NXX, creating such reports for wireless-only or
VoIP-only will not be possible. In some cases these reports are used to ensure
accurate billing.

12.3   Other Consideration

Should the CLLI code associated with the relevant Selective Routers and the
appropriate NPAs be identified on the ESQK request form?
Page 13

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

13   Glossary

     
9-1-1 Governing Authority
  An entity designated under state law or regulation to have decision-making and
oversight responsibilities for a 9-1-1 Emergency Number System for one or more
PSAPs.
 
   
Applicant
  Eligible Users who submit a ESQK Request to the Interim 9-1-1 RNA for the
purpose of being assigned ESQKs for their use.
 
   
Central Office (CO) Code
  The sub-NPA number in a TN, i.e., digits D-E-F of a 10-digit NANP Area
address. Central office codes are in the form “NXX,” where N is a number from 2
to 9 and X is a number from 0 to 9. Central office codes may also be referred to
as “NXX codes.” (47 C.F.R. § 52.7(c))
 
   
Conservation
  Consideration given to the efficient and effective use of a finite numbering
resource in order to minimize the cost and need to expand its availability in
the introduction of new services, capabilities and features.
 
   
E9-1-1 System Service Providers
(E9-1-1 SSP)
  Generally speaking, an E9-1-1 SSP is in the majority of cases an ILEC but
there are other entities that perform that function.
 
   
Eligible User
  An Eligible User is any entity that provides the appropriate documentation
identified in these guidelines for the need for ESQKs to perform routing or data
retrieval functions associated with emergency services. In the context of these
guidelines, an Eligible User shall include a VSP or an entity providing VPC
service acting on behalf of VSP(s). An entity that has not obtained approval
from the 9-1-1 Governing Authority will not be considered an Eligible User.
 
   
Emergency Services Interconnection
Forum (ESIF)
  ESIF, of the Alliance for Telecommunications Industry Solutions (ATIS), is the
primary venue for the telecommunications industry, public safety and other
stakeholders to generate and refine both technical and operational
interconnection issues to ensure life-saving E9-1-1 services are available for
everyone in all situations. ESIF enables many different telecommunications
entities to fully cooperate and interconnect with each other to determine the
best practices and solutions necessary to effectively and promptly deploy E9-1-1
services nationwide. ESIF’s mission is to facilitate the identification and
resolution of both technical and operational issues related to the
interconnection of telephony and emergency services networks.

Page 14



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

     
Emergency Service Query Key
(ESQK)
  Emergency Service Query Key (ESQK) — The ESQK identifies a call instance at a
VPC, and is associated with a particular SR and PSAP combination. The ESQK is
delivered to the E9-1-1 SR and as the calling number/ANI for the call to the
PSAP. The ESQK is used by the SR as the key to the Selective Routing data
associated with the call. The ESQK is delivered by the SR to the PSAP as the
calling number/ANI for the call, and is subsequently used by the PSAP to request
ALI information for the call. The ALI database includes the ESQK in location
requests sent to the VPC. The ESQK is used by the VPC as a key to look up the
location object and other call information associated with an emergency call
instance. The ESQK is expected to be a ten-digit North American Numbering Plan
Number.
 
   
Industry Numbering Committee
(INC)
  A standing committee of the Alliance for Telecommunications Industry Solutions
(ATIS) that provides an open forum to address and resolve industry-wide issues
associated with the planning, administration, allocation, assignment and use of
numbering resources and related dialing considerations for public
telecommunications within the North American Numbering Plan (NANP) area.
 
   
North American Numbering
Council (NANC)
  North American Numbering Council — On October 5, 1995, the Federal
Communications Commission (FCC) established the North American Numbering Council
(NANC), by filing its charter with Congress, to provide advice and
recommendations to the FCC and other governments (including Canada and Caribbean
countries) on numbering issues.
 
   
NANP (North American
Numbering Plan)
  A numbering architecture in which every station in the NANP Area is identified
by a unique ten-digit address consisting of a three-digit NPA number, a three
digit central office number of the form NXX, and a four-digit line number of the
form XXXX.
 
   
NANPA (North American
Numbering Plan Administration)
  With divestiture, key responsibilities for coordination and administration of
the North American Numbering/Dialing Plans were assigned to NANPA. These central
administration functions are exercised in an impartial manner toward all
industry segments while balancing the utilization of a limited resource.

Page 15



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

     
NANP Area
  Consists of the United States, Canada and the Caribbean countries (American
Samoa, Anguilla, Antigua, Bahamas, Barbados, Bermuda, British Virgin Islands,
Canada, Cayman Islands, Dominica, Dominican Republic, Grenada, Jamaica,
Montserrat, St. Kitts & Nevis, St. Lucia, St. Vincent & Grenadines, Turks &
Caicos Islands, Trinidad & Tobago, and the United States (including Puerto Rico,
the U.S. Virgin Islands, Guam and the Commonwealth of the Northern Mariana
Islands).
 
   
Numbering Plan Area (NPA)
  Numbering Plan Area, also called area code. An NPA is the 3-digit code that
occupies the A, B, and C positions in the 10-digit NANP format that applies
throughout the NANP Area. NPAs are of the form N0/1X; where N represents the
digits 2-9 and X represents any digit 0-9. After 1/1/95, NPAs will be of the
form NXX. In the NANP, NPAs are classified as either geographic or
non-geographic.

  a)   Geographic NPAs are NPAs which correspond to discrete geographic areas
within the NANP Area.     b)   Non-geographic NPAs are NPAs that do not
correspond to discrete geographic areas, but which are instead assigned for
services with attributes, functionalities, or requirements that transcend
specific geographic boundaries. The common examples are NPAs in the N00 format,
e.g., 800.

     
Operating Company Number
(OCN)
  An Operating Company Number is a four place alphanumeric number that uniquely
identifies providers of local telecommunications service. OCN assignments are
required of all Service Providers in their submission of utilization and
forecast data (FCC 00-104, ¶ 41 and Public Notice DA 00-1549). Relative to CO
Code assignments, NECA assigned Company Numbers may be used as OCNs. Companies
with no prior CO Code or Company Number assignments contact NECA (800 524-1020)
to be assigned a Company Number(s). Since multiple OCNs and/or Company Numbers
may be associated with a given company, companies with prior assignments should
direct questions regarding appropriate OCN usage to the Telcordia™ Routing
Administration (TRA) on 732 699-6700.
 
   
Pseudo-Automatic Number
Identification (pANI) Codes
  Used generically in this document to include any of the other more
specifically descriptive acronyms associated with numbers used for routing
emergency calls today, such as but not limited to: ESRD, ESRK, ESQK, PSAP
routing numbers, etc.
 
   
Service Provider
  The term “service provider” refers to a telecommunications carrier or other
entity that receives numbering resources from the NANPA, a Pooling Administrator
or a telecommunications carrier for the purpose of providing or establishing
telecommunications

Page 16



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005

     
 
  service (FCC 00-104, § 52.5 (i)).
 
   
Unassignable Code
  An unassignable number is an NXX code designated by the administrator which
will not be made available for assignment to any number applicant. For example,
the number “9-1-1” will not be assigned as a central office code so as to avoid
potential conflict with emergency services.
 
   
VPC
  VoIP Positioning Center.
 
   
Wireless E9-1-1
ESRD/ESRK Number
  A 10-digit number used for the purpose of routing an E9-1-1 call to the
appropriate Public Service Answering Point (PSAP) when that call is originating
from wireless equipment. The Emergency Services Routing Digit (ESRD) identifies
the cell site and sector of the call origination in a wireless call scenario.
The Emergency Services Routing Key (ESRK) uniquely identifies the call in a
given cell site/sector and correlates data that is provided to a PSAP by
different paths, such as the voice path and the Automatic Location
Identification (ALI) data path. Both the ESRD and ESRK define a route to the
proper PSAP. The ESRK alone, or the ESRD and/or Mobile Identification Number
(MIN), is signaled to the PSAP where it can be used to retrieve from the ALI
database, the mobile caller’s call-back number, position and the emergency
service agencies (e.g., police, fire, medical, etc.) associated with the
caller’s location. If a NANP TN is used as an ESRD or ESRK, this number cannot
be assigned to a customer.

Page 17



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
VoIP Interim ESQK Request Form

      Applicant Information * Required Entries
Applicant Company () Legal Name
*   
DBA Name(s) (if any)
*   
Operating Company Number (OCN)
*  
NENA ID
*  
Contact Name
*  
Contact Address 1
*  
Contact Address2
   
Contact City
*  
Contact State
*  
Contact Zip
*  
Contact Telephone Number
*  
Contact E-Mail Address
*  
 
   
PSAP Information
   
 
   
PSAP Name
*  
PSAP State
*  
PSAP County
   
PSAP Municipality
     
9-1-1 Governing Authority Contact Name
*  
9-1-1 Governing Authority Contact Tel#
*  
9-1-1 Governing Authority Contact E-mail
   
 
   
# ESQKs Requested
   
 
   
Valid NPAs for the area being served
*  
NPA in which ESQK(s) have been requested
*  
    Total Number of ESQKs Requested
*  

Page 18

 



--------------------------------------------------------------------------------



 



pANI Interim Assignment Guidelines for ESQK
September 14, 2005
          Applicant Certification
I hereby certify that I have read the “pANI Interim Assignment Guidelines for
ESQK” and meet the criteria required to obtain the requested number of ESQKs.
VSP Authorized Electronic Signature, or
VPC Authorized Electronic Signature
     Assignment (To be Completed by Interim 9-1-1 RNA)

     
A list of the ESQKs assigned
Date Assigned
  *
 
   
Assigned By
   
 
   
Interim 9-1-1 RNA Contact Name
Interim 9-1-1 RNA Contact Telephone Number
Interim 9-1-1 RNA E-mail Address
  *
*
*

By applying for this resource, the applicant hereby certifies that it has
obtained approval from the appropriate 9-1-1 Governing Authority to provide
routing or data retrieval for E9-1-1 traffic to the applicable PSAP. Should it
later be determined that such authority has not been obtained, the applicant
will be reported to the FCC and the appropriate state commission, and may be
denied further resources.

Page 19



--------------------------------------------------------------------------------



 



                                                                               
            AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     PAGE      OF      PAGES
 
                                      1       1                                
          2. AMENDMENT/MODIFICATION NO.    3. EFFECTIVE DATE    4.
REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO. (If applicable)
 
                                                   
 
      0022     10/15/06                                                        
                    6. ISSUED BY   CODE          7. ADMINISTERED BY (If other
than Item 6)     CODE                                                      
 
                                                    FCC/Contracts and Purchasing
Center                                            
 
                                                    445 12th Street, SW        
                                   
 
                                                    Washington, DC 20554        
                                   
 
                                                                               
          8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP
Code)     (X)     9A. AMENDMENT OF SOLICITATION NO.                            
                         
 
                                                    Neustar, Inc                
                     
 
                                                                               
                  4600 Center Oak Plaza                 9B. DATED (SEE ITEM 11)
 
                                                                               
                  Sterling, VA 20166                 10A. MODIFICATION OF
CONTRACT/ORDER NO.
 
                                                                               
    CON01000016
                                                          x     10B. DATED (SEE
ITEM 11)                                                   CODE       FACILITY
CODE           06/15/01                                       11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS
                                     
 
                                                    o The above numbered
solicitation is amended as set forth in Item 14. The hour and date specified for
receipt of Offers o is extended, o is not extended.
 
                                                    Offers must acknowledge
receipt of this amendment prior to the hour and date specified in the
solicitation or as amended, by one of the following methods:
 
                                                    (a) By completing items 8
and 15, and returning __________ copies of the amendment; (b) By acknowledging
receipt of this amendment on each copy of the offer submitted;
 
                                                    or (c) By separate letter or
telegram which includes a reference to the solicitation and amendment numbers.
FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE
RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment your desire to change an offer
already submitted, such change may be made by telegram or letter, provided each
telegram or letter makes reference to the solicitation and this amendment, and
is received prior to the opening hour and date specified.
 
                                                                               
          12. ACCOUNTING AND APPROPRIATION DATA (If required)
 
                                                         No Funding Information
                                      13. THIS ITEM ONLY APPLIES TO MODIFICATION
OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
                                            CHECK ONE   A.   THIS CHANGE ORDER
IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE
MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
                                                 
 
                                                                               
                    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO
REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b).                                                 C.   THIS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
                                                    X       FAR 52.217-9, Option
to Extend the Term of the Contract                                              
  D.   OTHER (Specify type of modification and authority)
 
                                                    X       FAR 1.6, Authority
of the Contracting Officer                                            
 
                                                    E. IMPORTANT: Contractor x
is not, o is required to sign this document and return _________ copies to the
issuing office.
 
                                                                               
          14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section
headings, including solicitation/contract subject matter where feasible.)
The purpose of this unilaterally executed modification is to exercise Option
Period 4b. The period of performance is hereby extended from October 15, 2006
through November 14, 2006. Funding in the amount of $296,419.31 is funded via
NANPA and will be paid by FCC Billing & Collection Agent, Welch & Co.
 
                                                    Except as provided herein,
all terms and conditions of the document referenced in Item 9A or 10A, as
heretofore changed, remains unchanged and in full force and effect.            
                          15A. NAME AND TITLE OF SIGNER (Type or print)    
 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
                                                    UNILATERAL MODIFICATION    
 Anthony S. Wimbush                                       15B.
CONTRACTOR/OFFEROR  15C. DATE SIGNED  16B. UNITED STATES OF AMERICA    16C. DATE
SIGNED
 
                                                         /s/ Anthony S. Wimbush
                                                        (Signature of person
authorized to sign)
      (Signature of Contracting Officer)   10-5-06
                                      NSN 7540-01-152-8070                
STANDARD FORM 30 (REV. 10-83) Previous edition unusable                
Prescribed by GSA FAR (48 CFR) 53.243





--------------------------------------------------------------------------------



 



                                                             
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     Page
 
                                    A                 1 of 2                    
                  2. AMENDMENT/MODIFICATION NO. 0023     3. EFFECTIVE DATE    
4. REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO. (If applicable)            
   10/23/2006                                                                  
       
6. ISSUED BY                               CODE
    00001       7. ADMINISTERED BY (If other than Item 6)
        CODE        
 
                                                       
FCC/Contracts and Purchasing Center
                                                           
445 12th St., SW,
                                                           
Washington, DC 20554
                                                           
 
                                                                               
                 

11                        8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, state and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.        
                                   
Neustar, Inc.
                9B. DATED (SEE ITEM 11)                                        
   
46000 Center Oak Plaza

Sterling, VA 20166
          (X)     10A. MODIFICATION OF CONTRACT/ORDER
NO. CON01000016                            
 
          (X)     10B. DATED (SEE ITEM 13)
                           
CODE  *
    FACILITY CODE                                         11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS
                   

      c   The above numbered solicitation is amended as set forth in Item 14.
The hour and date specified for receipt of Offers     c is extended,     c is
not extended.
 
   
 
  Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
   
 
 
(a) By completing Items 8 and 15, and returning ___ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

        12. ACCOUNTING AND APPROPRIATION DATA (If required)       No Funding
Information   13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.


               
CHECK ONE
    A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.        
 
             
 
    B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

       
 
    C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

       
ü
    D. OTHER (Specify type of modification and authority)
 
    FAR 1.6, “Authority of the Contracting Officer”        

      E. IMPORTANT: Contractor þ is not, o is required to sign this document and
return ______ copies to the issuing office.   14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)

The purpose of this modification is to incorporate Change Order Proposal (COP)
#46 into the contract. COP #46 is accepted at a cost of 3,200.00. A copy is
attached. Funding will be via NANPA and will be paid by FCC Billing & Collection
Agent, Welch & Co.

         

                                   
 
                                Except as provided herein, all terms and
conditions of the document referenced in Item 9A or 10A, as heretofore changed,
remains unchanged and in full force and effect.                              
15A.
    NAME AND TITLE OF SIGNER (Type or print)            16A.   NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)
 
                    Anthony Wimbush          
 
                                                             
15B.
    CONTRACTOR/OFFEROR     15C. DATE SIGNED     16B.   United States of America
    16C. DATE SIGNED    
 
                                                                 
 
    (Signature of person authorized to sign)           BY        /s/ Anthony S.
Wimbush     10/23/2006                                      
 
                                (Signature of Contracting Officer)          

         
NSN 7540-01-152-8070
    STANDARD FORM 30 (REV. 10-83)
PREVIOUS EDITION
    Prescribed by GSA FAR (48 CFR)
UNUSABLE
    53.243





--------------------------------------------------------------------------------



 



Line Item
    Document Number     Title     Page
Summary
    CON01000016/0023     Pooling Administrator - Neustar     2 of 2            
                           

                           
Line Item
      Delivery Date       Unit of        
Number
  Description   (Start date to End date)   Quantity   Issue   Unit Price   Total
Cost   Questions may be addressed to Tony Wimbush @anthony.wimbush@fcc.gov.

              No Changed Line Item Fields
Previous Total:
Modification Total:
Grand Total:
 
 
 
 





--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w25620w2562001.gif]
National Pooling Administration
Change Order Proposal #46
(INC Issue 517 — “Denying NXX assignment to a service
provider that has opted into pooling”)
Companion to NANPA Change Order #6
September 19, 2006

     
NeuStar, Inc.
  46000 Center Oak Plaza
 
  Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

Table of Contents

             
1
  Introduction     3  
2
  Industry Numbering Committee (INC) Proposed Changes     4  
3
  The Proposal     8  
4
  Assumptions and Risks     8  
5
  Cost     8  
6
  Conclusion     9  

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - ii -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this Change Order Proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements, dated November 30, 2000, Sections 2.5 through
2.5.4, which read as follows:
2.5 Changes in the Environment
The FCC may issue rules, requirements, or policy directives in the future, which
may increase, decrease or otherwise modify the functions to be performed by the
contractor. The contractor is additionally subject to the provisions of the
changes clause in Section I.
2.5.1 Process
Accordingly, after a contractor is selected, the FCC, the NANC and/or the INC
may establish NANP numbering resource plans, administrative directives,
assignment guidelines (including modifications to existing assignment
guidelines), and procedures that may have an effect on the functions performed
by the contractor.
2.5.2 Changes
The contractor shall review changes when numbering resource plans,
administrative directives, assignment guidelines, and procedures are initiated
or modified to determine if there is any impact on the functions that they must
perform.
2.5.3 Notifications
The contractor shall then, within a period of not more than 30 calendar days
from said event (e.g., the date INC places an issue into Final Closure), provide
the Contracting Officer, state PUCs, and the NANC with written notice regarding
these changes and summarize the potential impact of the changes upon service and
cost, if any.
2.5.4 Roles
The NANC shall review the notice and provide a recommendation to the FCC
regarding the effect of the contractor’s notice and supporting documentation.
The contractor shall comply with state regulatory decisions, rules and orders
with respect to pooling, as applicable, as long as they are not in conflict with
FCC decisions, orders, and rules and are within state jurisdiction.
 

1   FCC Contract Number CONO1000016

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 3 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

This document provides the information required by the contract, such as
identifying the new requirements of the expanded scope of work as a result of
the Industry Numbering Committee’s (INC) disposition of Issue 517 and NANPA
change order #6 by offering our proposed solution, and addressing its cost,
risks, and assumptions. This change order is being created at the request of the
FCC prior to the INC final closure (section 2.5.3. of the technical
requirements).
2 The Industry Numbering Committee (INC) Proposed Changes
On June 6, 2006, INC placed issue 517 into Initial Closure. In response, NANPA
submitted change order #6 to address how this issue affects both the NANP
Administration System (NAS) and NANPA operations. To comply with INC issue 517
and the NANPA change order #6, the PA will need to produce daily information
that will allow NANPA to determine the specific OCNs that are currently
participating in pooling in optional pooled rate centers, which is discussed in
the proposal section of this change order. The FCC has requested that the
Pooling Administrator submit this change order proposal at this time to enable
the FCC to understand the complete process.
• Issue 517: Denying NXX assignment to SP that has OPTED into Pooling
The official INC issue statement is stated below and can also be found on the
ATIS website (www.atis.org):
A) ISSUE STATEMENT
NANPA has no way of knowing whether an SP has opted into pooling in a specific
rate center, so it is possible for that SP to request CO code resources in a
rate center in which they have already opted into participation in pooling.
B) FOLLOWING RESOLUTION FROM INC
The following changes were made to the COCAG and the TBPAG to resolve this
issue:
COCAG Changes:
A new section 3.10 was created:

3.10   If an SP has chosen to participate in thousands-block number pooling in a
voluntary rate center outside of the top 100 MSAs, the SP cannot withdraw from
pooling in a voluntary rate center once the SP has submitted a forecast, a
donation, or has been assigned a thousands-block. Once an SP chooses to
participate in thousands-block number pooling in a voluntary rate center, all
numbering requests must be submitted directly to the PA.   4.1.1   The applicant
must certify a need for NANP numbers, e.g., provision of wireline or wireless
service in the Public Switched Telephone Network.

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 4 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

In order to obtain CO codes, an applicant must submit or have submitted a North
American Numbering Plan Numbering Resource Utilization/Forecast (NRUF) Report
(See NRUF Reporting Guidelines) to the NANPA for the NPA(s) in which the CO
code(s) is being requested.2 This requirement shall not apply in instances where
an NPA has been implemented since the last NRUF Report and the Service Provider
has submitted a NRUF Report for the NPA(s) previously serving the geographic
areas involved.
The applicant must submit an NXX request form certifying that a need exists for
an NXX assignment to a point of interconnection or a switching entity due to
routing, billing, regulatory, or tariff requirements. The NXX request form must
provide an Operating Company Number (OCN), which uniquely identifies the
applicant. The NANPA will not issue numbering resources to a carrier without an
OCN.3 The OCN cannot be shared with another service provider.
If NANPA determines from the report provided by the PA that an applicant is
participating in pooling in that rate center, NANPA will deny the application.
Once an applicant chooses to participate in thousands-block number pooling in a
voluntary rate center, all numbering requests must be submitted directly to the
PA.
5.2 Receive and process applications (CO Code (NXX) Assignment Request
Form Part 1) for CO codes (NXX) within the geographic NPA(s) for which the CO
Code Administrator is responsible.
For rate centers transitioning to pooling:

•   The CO Code Administrator will only process NXX requests received at least
33 calendar days prior to the Pool Start Date.   •   Within the 33 calendar days
prior to Pool Start Date, applications for codes/blocks will not be accepted.
However within this 33-day interval, the NANPA will continue to process code
applications for:

  •   CO codes awarded via lottery;     •   LRN requests;     •   full CO code
request for a single customer;     •   CO code expedite requests;     •  
petition/safety valve requests;     •   any requests from non-pooling capable
carriers; and     •   PA requests to the NANPA.

After Pool Start Date, all pooling-capable carriers will apply to the PA for
numbering resources.
Once an SP chooses to participate in thousands-block number pooling in a
voluntary rate center, all numbering requests must be submitted directly to the
PA. NANPA will not assign a CO code (NXX) to an SP for a voluntary pooled rate
center in which that SP has
 

2   FCC 00-104, § 52.15 (f) (4) (5).   3   FCC 01-362, § 52.15(g)(4).

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 5 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

either submitted a forecast to the PA, submitted a donation to the PA, or has
been assigned a thousands-block in that rate center.
TBPAG Changes:

2.4   These administration guidelines apply only to the assignment of
thousands-blocks to Block Applicants providing service within specific rate
areas:

  a)   where SP Location Routing Number (LRN) Local Number Portability (LNP) has
been implemented;     b)   where thousands-block number pooling has been
mandated by the appropriate regulatory body;     c)   where an SP has chosen to
participate in thousands-block number pooling in a voluntary rate center outside
of the top 100 MSAs, the SP cannot withdraw from pooling in a voluntary rate
center once the SP has submitted a forecast or donation, or has been assigned a
thousands-block. Once an SP chooses to participate in thousands-block number
pooling in a voluntary rate center all numbering requests must be submitted
directly to the PA4;

5.1.1   The PA, upon request, shall provide information and answer questions for
clarification regarding thousands-block number pooling administration processes,
procedures, interfaces, and services. Additionally, the PA shall provide, upon
request of the thousands-block number pooling participant, information on how to
obtain documents related to thousands-block number pooling administration. This
can be accomplished by either referring the SP to web sites where it will be
possible to download electronic copies, or by providing electronic copies via
e-mail.       The PA shall:

  a)   be responsible for activities associated with industry inventory pool
establishment;     b)   assure the availability, based upon industry established
criteria, of numbering resources within the industry inventory pool for a given
rate area;     c)   add to the resources in the industry inventory pool when
necessary by requesting additional CO Codes from the CO Code Administrator using
Months to Exhaust Certifications Worksheet-1000 Block Level (Appendix 4);     d)
  work with the CO Code Administrator in the planning and implementation of NPA
code relief (e.g., update the PA’s industry database to reflect any changes

 

4   The PA will provide a report to NANPA of the SPs participating in pooling in
a voluntary rate center outside of the top 100 MSAs. If NANPA determines from
the report that an SP is participating in pooling in a voluntary rate center,
NANPA will deny a CO Code application for that rate center.

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 6 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

      resulting from NPA relief activity). For specific details, see NPA Code
Relief Planning & Notification Guidelines (ATIS-0300061);     e)   provide
copies of the Thousands-Block Number (NXX-X) Pooling Administration Guidelines
(ATIS-0300066) when requested by Block Applicants, including timely notification
of changes;     f)   assist the CO Code Administrator in analyzing and helping
to resolve problems related to misrouted calls and calls that cannot be
completed;     g)   track reported switch cut-overs and thousands-block
reassignments and perform other operational functions (e.g., thousands-block
reclamation);     h)   make available on their web site the PA-recognized
holidays and distribute as necessary;     i)   log and track all thousands-block
applications using a tracking mechanism which will enable the PA and Block
Applicant to identify a specific thousands-block request; and     j)   build and
maintain an industry data base which includes appropriate security for
confidential data. The database will be accessible through an appropriate
mechanism and, at a minimum, include the following information:     1)   all
pooled thousands-blocks in the industry inventory pool (i.e., NPA-NXX-X level
information displayed),     2)   status of the thousands-blocks (i.e.,
allocated/assigned, available),     3)   identification of the SP to which the
thousands-block has been allocated, whether or not a thousands-block is
contaminated,     4)   user profile(s) that contain the SP contact information,
OCN, and level of access permitted. An SP may need multiple individual profiles
and passwords (See Appendix 5 — User Profile Application).     k)   set the
“Pool Indicator” on the CO Code ACD screen in BIRRDS for those NXX codes from
which thousands-blocks have been donated to the pool after Block Donation Date.
    l)   provide a report to NANPA of the SPs participating in pooling in a
voluntary rate center outside of the top 100 MSAs. NANPA shall deny any CO Code
application from an SP that is participating in pooling in a voluntary rate
center.

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 7 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

3 The Proposal
NeuStar’s National Pooling Administrator has reviewed INC issue 517 and NANPA
Change Order #6 from both the operational and technical perspectives. The
proposal set forth below will conform to the changes in the INC guidelines and
the NANPA change order while meeting the requirements of the industry in a
cost-effective and efficient manner.
Solution
To satisfy the requirements identified in the INC issue, the PA will produce
daily information that will allow NANPA to determine specific OCNs that are
currently participating in pooling in optional pooled rate centers. On a daily
basis, the National Pooling Administrator (PA) will provide NANPA with a file
containing the following information: NPA, rate center(s) where pooling is
voluntary (also known as optional), and the Operating Company Number(s) (OCN) of
those service providers that are participating in pooling in the identified
voluntary rate center(s).
4 Assumptions and Risks
Part of the PA’s assessment of this change order is to identify the associated
assumptions and consider the risks that can have an impact on our operations.
This change order does not affect the system nor will it have any impact on our
day-to-day application-processing operations.
5 Cost
As with any change order proposal, we also considered the associated costs that
would potentially be incurred in implementing the proposed solution. These costs
include the resources required to complete the milestones on a timeline for
implementing the processes and system delineated in this change order. The
timeline includes preparation, proper documentation updates, development,
testing, monitoring, and execution of the solution.
The anticipated cost to implement this proposed solution is $3200.00, which
includes the price for the overtime staff hours that will be required to perform
this task. The PA staff members are already carrying heavy workloads, due to the
steady rise in volumes, which have increased significantly over the past few
months. We respectfully request that this change order be approved giving the PA
authorization to charge straight overtime for the staff members involved in the
project.
The alternative would be to hire a temporary employee for this project, but we
have considered and rejected that option because it would not facilitate timely
completion of the project, or keep costs down, for the following reasons:

•   it would add the time of posting the position, interviewing, and obtaining
the appropriate security clearance for the person   •   training time would be
needed.

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 8 -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #46 (INC Issue 517)
  September 19, 2006

6 Conclusion
In conclusion, the Pooling Administrator offers a viable solution that meets the
requirements of both INC issue 517 and the NANPA change order #6. In accordance
with our contract terms, and we request that the FCC review and approve this
change order.

         
© NeuStar, Inc. 2006
  NeuStar Proprietary and Confidential   - 9 -

 